—Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered May 15, 2000, convicting defendant upon her plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 3V2 to 7 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no nonfrivolous appealable issues exist. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.